Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Beverly Walker appeals the district court’s order treating the Appellees’ motion to dismiss as a motion for summary judgment and granting summary judgment in favor of the Appellees on Walker’s claims of age and race discrimination and defamation. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.